CANTY, J.

2

The complaint alleges, in substance, that on September 1, 1894, plaintiff held several judgments against the defendant Michael F. Sweeney, aggregating in amount the sum of $1,030; and on that day the latter made his promissory note to plaintiff for that sum, and, to secure the same, entered into an agreement with plaintiff whereby he agreed, on the death of his father, Edward Sweeney, to assign, mortgage and convey all his interest in his father’s estate to plaintiff, and all the rights that would come to him, Michael F. Sweeney, from his said father; that said Edward Sweeney, then an old, infirm man, died intestate thereafter on April 29, 1895; that he left a large estate, consisting of both real and personal property, and left, surviving him, his widow and four other children, all of whom are made defendants in this action; and that the widow was by the probate court of Ramsey county appointed administratrix of the estate.
It is further alleged that the other defendants claim to be the owners of the share of Michael F. Sw’eeney in said estate, and falsely and fraudulently claim that, by reason of advancements made to *244him from the estate in his father’s lifetime, he is not now entitled to any part of the estate in the hands of the administratrix; and that the defendants are proceeding with the settlement of the estate on this basis, and are proceeding to have the probate court partition and distribute to the other defendants all of the estate, including the share of Michael; and that all of said claims of said other defendants are false and unfounded. The relief demanded is that the administratrix account to plaintiff for Michael’s share of the estate; that all of the defendants be restrained from proceeding with the final settlement of the estate in the probate court until the determination of this action; and that plaintiff’s lien on Michael’s, share of the estate be foreclosed, and such share sold to pay the amount due plaintiff. All of the defendants except Michael demurred to the complaint, on the ground that it does not state a cause of action against them, and that the court has no jurisdiction of the subject of the action. From an order sustaining the demurrers, plaintiff appeals.
If the facts stated by appellant are true, he is entitled to relief in some court. But the accounting of the administratrix and the distribution of the estate must be had in the probate court. The district court has no original jurisdiction as to these matters., Jacobs v. Fouse, 28 Minn. 51; State v. Ueland, 30 Minn. 277, 15 N. W. 245; Culver v. Hardenbergh, 37 Minn. 225, 33 N. W. 792; Boltz v. Schutz, 61 Minn. 444, 64 N. W. 48; Luse v. Reed, 63 Minn. 11, 65 N. W. 91.
True, it has been held by this court that where the share of the estate in question descends or passes to the heir or next of kin, and is claimed by a third party by reason of some transaction between him and such heir or next of kin, the probate court has no' jurisdiction to determine the controversy between them. Farnham v. Thompson, 34 Minn. 330, 26 N. W. 9; Kleeberg v. Schrader, 69 Minn. 136, 72 N. W. 59. But it has also been held that such a third party may appear in the probate court for the purpose of opposing a proceeding to devest such heir or next of kin of his right or title to such share, and vest the same in others who claim it as distributees. In re Langevin, 45 Minn. 429, 47 N. W. 1133. Of course, for the purpose of showing his interest in the controversy, the third *245party must in such a case prove Ms claim to such share. This will incidentally bring the controversy between him and such heir or next of kin into the probate court, and whether or not the probate court, having obtained jurisdiction of that controversy for one purpose, may go on and completely and finally dispose of that controversy for all purposes, is a question which it is not necessary now to consider.
We are of the opinion that appellant may appear in the probate court, and ask for the accounting which he seeks, and may be heard in that court on the proceeding for the distribution of the estate, and that the district court has no original jurisdiction as to these matters. The order appealed from is therefore affirmed.

 BUCK, J, absent, took no part.